DETAILED ACTION
This is in response to the application filed on 01/07/2020, in which claims 1-15 are preserved for examination; of which claims 1, 6, and 9 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/07/2020, 06/26/2020, and 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-15 are rejected on the ground of obvious-type nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 8,930,341 in view of Murthy, US 2011/0172931.
The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter as shown in the table below except the limitation of an input associated 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. perfume) and return the result of the search (See Murthy at least para 140, 158, 162-163, and 183). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of U.S. Patent No. 8,930,341 with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of system by enabling a user to search a network/Internet for scent such as a favorite fragrance information according to user preferences and identify a shop to purchase his/her fragrance.
Instant Application
U.S. Patent No. 8,930,341
1. A mobile wireless communications device comprising: a processor that executes the following computer-executable components stored in a memory: a capture component that receives an input, the input comprising a headspace, obtained by the mobile wireless communications device, associated with an unidentified perfume; a detection component that analyzes the input, and generates a representation of the input; a search component that: generates a search perfumes associated with the representation; and an input component that receives a result from the search engine, wherein the result comprises an identification of the unidentified perfume.

perfume associated with a representation of at least a portion of the headspace; wirelessly transmitting the search query to a search engine that performs a search for the candidate matches; and wirelessly receiving a result from the search engine, wherein the result identifies one or more matches or features associated with the scent and identifies supplemental information about the perfume.
12. A method, comprising: employing a processor, located in a mobile device, to execute computer executable components stored in a memory to perform the following acts: analyzing at least a portion of a headspace sample and generating a representation of at least the portion; receiving at least one filtering criterion representing a filter for possible candidate matches to the representation; generating a search query based on at least the representation and the at least one filtering criterion, wherein the search query is employed to identify an animal associated with the representation of at least the portion of headspace; transmitting the search query to a search engine; and receiving a result from the search engine, wherein the result identifies one or more features associated with the scent.
9. A mobile phone, comprising: a wireless transceiver; a sample delivery component that gathers a headspace sample of the airborne scent; and a processor that executes the following computer-a perfume associated with a representation of at least a portion of the headspace; and an input component that renders a result from the search engine, wherein the result identifies one or more candidate perfume matches or features associated with the headspace sample.



Moreover,
Claims 1-15 are rejected on the ground of obvious-type nonstatutory double patenting as being obvious over claims 1-5 of U.S. Patent No. 10,592,510 in view of Murthy, US 2011/0172931.
The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter as shown in the table below except the limitation of an input associated with perfume, performing a search for perfumes, and receiving results comprising identification of the unidentified perfume. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of U.S. Patent No. 10,592,510 in view of the Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of system by enabling a user to search a network/Internet for scent such as a favorite fragrance information according to user preferences and identify a shop to purchase his/her fragrance.
Instant Application
U.S. Patent No. 10,592,510
1. A mobile wireless communications device comprising: a processor that executes the following computer-executable components stored in a memory: a capture component that receives an input, the input comprising a headspace, obtained by the mobile wireless communications device, associated with an unidentified perfume; a detection component that analyzes the input, and generates a representation of the input; a search component that: generates a search query based on the representation; and transmits the search query to a search engine that performs a search for perfumes associated with the representation; and an input component that receives a result from the search engine, wherein the result comprises an identification of the unidentified perfume.
1. A mobile wireless communications device comprising: a wireless transceiver; a processor that executes the following computer-executable components stored in a memory: an image capture device that captures an image of a visible object associated with a scent; a sample delivery component that collects a headspace sample of the scent; and a detection component that analyzes the captured image and the headspace sample associated with the scent, and generates a representation of the headspace sample; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; a search component that: generates a search query based on at least the representation, the analyzed image and the at least one filtering criterion; and wirelessly transmits the 
perfume associated with a representation of at least a portion of the headspace; wirelessly transmitting the search query to a search engine that performs a search for the candidate matches; and wirelessly receiving a result from the search engine, wherein the result identifies one or more matches or features associated with the scent and identifies supplemental information about the perfume.
1. A mobile wireless communications device comprising: a wireless transceiver; a processor that executes the following computer-executable components stored in a memory: an image capture device that captures an image of a visible object associated with a scent; a sample delivery component that collects a headspace sample of the scent; and a detection component that analyzes the captured image and the headspace sample associated with the scent, and generates a representation of the headspace sample; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; a search component that: generates a search query based on at least the representation, the analyzed image and the at least one filtering criterion; and wirelessly transmits the search query to a search engine that performs a search for the candidate matches; and an input component that wirelessly receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, wherein the search component generates the search query to identify an animal associated with the representation of at least a portion of the headspace.
9. A mobile phone, comprising: a wireless transceiver; a sample delivery component a perfume associated with a representation of at least a portion of the headspace; and an input component that renders a result from the search engine, wherein the result identifies one or more candidate perfume matches or features associated with the headspace sample.



Furthermore, 
Claims 1-15 are rejected on the ground of obvious-type nonstatutory double patenting rejection as being obvious over claims 1-17 of U.S. Patent No. 10,839,440 in view of Murthy, US 2011/0172931.
The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter as shown in the table below except the limitation of an input associated 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. perfume) and return the result of the search (See Murthy at least para 140, 158, 162-163, and 183). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of U.S. Patent No. 10,839,440 with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of system by enabling a user to search a network/Internet for scent such as a favorite fragrance information according to user preferences and identify a shop to purchase his/her fragrance.
Instant Application
U.S. Patent No. 10,839,440
1. A mobile wireless communications device comprising: a processor that executes the following computer-executable components stored in a memory: a capture component that receives an input, the input comprising a headspace, obtained by the mobile wireless communications device, associated with an unidentified perfume; a detection component that analyzes the input, and generates a representation of the input; a search component that: generates a search perfumes associated with the representation; and an input component that receives a result from the search engine, wherein the result comprises an identification of the unidentified perfume.

perfume associated with a representation of at least a portion of the headspace; wirelessly transmitting the search query to a search engine that performs a search for the candidate matches; and wirelessly receiving a result from the search engine, wherein the result identifies one or more matches or features associated with the scent and identifies supplemental information about the perfume.
7. A mobile wireless communications device comprising: a wireless transceiver; a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a pattern recognition component that identifies a pattern in an image taken by the device; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; a search component that: generates a search query based on at least the representation, the identified pattern and the at least one filtering criterion; and wirelessly transmits the search query to a search engine that performs a search for the candidate matches; and an input component that wirelessly receives a result from the search engine, wherein the result identifies one or more 
a perfume associated with a representation of at least a portion of the headspace; and an input component that renders a result from the search engine, wherein the result identifies one or more candidate perfume matches or features associated with the headspace sample.
13. A mobile wireless communications device comprising: a wireless transceiver; a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; an inference component that trains a model to identify a source of at least a portion of the scent based on a history of identifying portions of scents a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and wirelessly transmits the search query to a search engine that performs a search for the candidate matches; and an input component that wirelessly receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, wherein the search component generates the search query to identify an animal or plant associated with the representation of at least the portion of headspace; and a display component that displays the search results.




Claim Objections
Claim 9 is objected for reciting the limitation of “a search component that queries a search engine.” A search does not query a “search engine.” A search queries a database. A search query uses a search engine to query a database. The Examiner request for a clarification or correction of said limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "the image" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 11 recites the limitation "the navigation component" in line 1. There is also insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-7, 9-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931.
Regarding claim 1,
Lewis discloses a mobile wireless communications device comprising: 
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3): 
a capture component that receives an input, the input comprising a headspace, obtained by the mobile wireless communications device, associated with an unidentified (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous by a system/machine that could transmit data using air-wave frequencies (i.e. wirelessly)); 
a detection component that analyzes the input, and generates a representation of the input (See Lewis: at least Fig. 2A-B and para 24, converting the detected sample of odor/gaseous to a digital representation); 
a search component that: performs a search for (See Lewis: at least Fig. 2A-B and para 25, the ; and 
wherein the result comprises an identification of the unidentified (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/gaseous).
Although Lewis discloses receiving as an input an unidentified odor (the odor could be a perfume as it is common knowledge in the art), generating a digital representation of data, and wirelessly transmitting the representation data to another site for searching a database of odor fingerprints (comparing the digital data to the odor fingerprints in the database requires creating a search and searching the database as it is common knowledge in the art) and identifying the smell/gaseous, Lewis does not explicitly teach that the unidentified smell/gaseous could be an unidentified perfume and generating a search query based on the representation; transmitting the search query to a search engine; and an input component that receives a result from the search engine. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing an unidentified perfume and identify it to a user.
Regarding claim 2,
the combination of Lewis and Murthy disclose a display component that displays the unidentified perfume (See Lewis: at least Fig. 3 and Murthy: at least para 190 and 195).  
Regarding claim 5,
the combination of Lewis and Murthy disclose an inference component that trains a model to identify a source of at least the portion based on a history of identifying portions of headspaces (See Lewis: at least paragraphs 34 and 104 and Murthy: at least para 162-163, and 194).
Regarding claim 6,
Lewis discloses a method, comprising: 
employing a processor, located in a mobile device, to execute computer executable components stored in a memory to perform the following acts (See Lewis: at least Fig. 3): 
collecting by a sample delivery component, a headspace of an airborne sample (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32);  
analyzing, by a detection component, the airborne sample to identify a composition of the headspace (See Lewis: at least Fig. 2A-B and para 23-24); 
filtering potential candidate matches for the scent (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent); 
querying, by a search component and based on the composition of the airborne sample to determine a characteristic of a source of the airborne sample, a search query to identify a (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data); and 
wirelessly, wherein the result identifies one or more matches or features associated with the scent (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).  
Although Lewis discloses receiving as an input an unidentified odor (the odor could be a perfume as it is common knowledge in the art), generating a digital representation of data, and wirelessly transmitting the representation data to another a perfume and wherein the search component generates a search query to identify a perfume; a search engine; receiving a result from the search engine; and identifies supplemental information about the perfume. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. perfume) and return the result of the search which could information about a perfume (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing an unidentified perfume and identify it to a user.
Regarding claim 7,
the combination of Lewis and Murthy disclose employing extrinsic data that 
describes at least one of a location of the capturing, a date of the capturing, or a desired function that limits a potential source of the capturing (See Lewis: at least paragraph 22, location).  
Regarding claim 9,
Lewis discloses a mobile phone comprising:
a wireless transceiver (See Lewis: at least Fig. 1 and para 23 and 32);
a sample delivery component that gathers a headspace sample of an airborne scent (See Lewis: at least para 11, 23, and 26); and
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3):
a detection component that generates a representation of a detected composition of the headspace sample (See Lewis: at least Fig. 2A-B and paragraphs 24, converting the detected sample of gas/odor to a digital representation);
a filtering component that filters the representation in connection with identifying potential candidate matches for the scent (See Lewis: at least paragraphs 19 and 22); 
a search component that queries based on data describing a condition of the gathering and the filtered representation of the detected composition, a search query to identify a (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is ; and 
an input component that renders a result, wherein the result identifies one or more candidate (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).  
Although Lewis discloses receiving as an input an unidentified odor (the odor could be a perfume as it is common knowledge in the art), generating a digital representation of data, and wirelessly transmitting the representation data to another site for searching a database of odor fingerprints (comparing the digital data to the odor fingerprints in the database requires creating a search and searching the database as it is common knowledge in the art) and identifying the smell/gaseous, Lewis does not explicitly teach that the collected scent could be a perfume; a search engine; querying based on the [an] image; generating a search query to identify a perfume; receiving a result from the search engine. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. perfume) and return the result of the search which could information about a perfume (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing an unidentified perfume and identify it to a user.
Regarding claim 10,
the combination of Lewis and Murthy discloses wherein the search engine searches a specialized model, based on expert opinions, to generate the result (See Lewis: at least paragraphs 9, 13, 34 and 104-105 and Murthy: at least 85, 162-163).
Regarding claim 11,
the combination of Lewis and Murthy discloses wherein the navigation component generates a marker identifying a location associated with the gathering the headspace sample and at least one of a date of the receiving the headspace sample, a time of the receiving the headspace sample, or a determined concentration of the source associated with at least a portion of the headspace sample (See Lewis: at least 22 and Murthy: at least para 86, 119, and 122-123). 
Regarding claims 12 and 15,
the scopes of the claims are substantially the same as claims 2 and 5, 
.

Claims 3, 8, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743  in view of Murthy, US 2011/0172931 and further in view of Tse, US 2014/0156412.
Regarding claim 3,
the combination of Lewis and Murthy discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach wherein the detection component can determine location of the device, and identify a store near the device where the perfume can be purchased. 
On the other hand, Tse discloses determining the location of a mobile device and identifying a store near the location of device to purchase items such perfume (See Tse: at least para 24 and 71). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of combination of Lewis and Murthy with Tse’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by assisting a user to find a nearby store to buy his/her desired perfume.
Regarding claims 8 and 13,
the scopes of the claims are substantially the same as claim 3, and are rejected on the same basis as set forth for the rejections of claim 3.

s 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743  in view of Murthy, US 2011/0172931 and further in view of Gruenstein et al., US 2011/0184740 (Gruenstein, hereafter).
Regarding claim 4,
The combination of Lewis and Murthy discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach an input component that receives a voice command, and wherein the search component further generates the search query based in part on the voice command. 
On the other hand, Gruenstein discloses generating a query based on inputted voice command (See Gruenstein: at least Fig. 4-5c). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of combination of Lewis and Murthy with Gruenstein’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by enabling a user to initiate a query with a voice command which results in minimizing the use keypads and hands.
Regarding claim 14,
the scope of the claim  is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayama, US 2008/0040344 disclosing an olfactory database storing perfume information and searching the database for similar perfumes (See para 115-121).
Angell et al., US 2010/0131206 disclosing that Olfactory data is received from a set of chemical sensors. The olfactory data describes a set of olfactory patterns for an air sample. The olfactory data is processed to identify attributes of particles in the air sample and generate digital olfactory data. The digital olfactory data comprises metadata describing the attributes of the particles in the air sample to form digital olfactory data. A set of olfactory cohorts is generated using the attributes in the digital.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hares Jami/           Primary Examiner, Art Unit 2162
01/14/2022